 208
 
                      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 12
 
First Student, Inc.
 
and
 
Oregon School Employees A
s-
sociation.  
Cases 
36

CA

0
10762, 36

CA

0
10766, 
36

CA

0
10767, 36

CA

0
10848, and 36

CA

0
10870
 
September 28
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRM
AN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On December 7, 2011,
 
Admini
strative Law Judge 
John 
J. McCarrick
 
iss
ued the attached decision.  The R
e-
spondent
 
filed exceptions and a supporting brief. 
 
The 
Acting General Counsel and the Charging Party filed 
answering briefs.
 
The National Labor Relations Board has delegated its 
auth
ority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in lig
ht of the exceptions and briefs
 
and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclusions, 
to 
amend the remedy, and to 
adopt the 
recommended Order 
as modified and set forth in full below.
2
 
A
MENDED 
R
EMEDY
 
In addition to the remedies provided in the judge

s d
e-
cision,
3
 
we shall order the Respondent to make unit e
m-
ployees whole for any loss of earnings and other benefits 
suffered as a r
esult of its unilateral changes.  This make
-
whole remedy applies to all unit employees who were 
employed at any time during the period when the annual 
wage increases at the Molalla, Lake Oswego, and Gres
h-
am facilities or the Lake Oswego monthly attendance 
bonuses were due and not granted.  The make
-
whole 
remedy shall be computed in accordance with 
Ogle Pr
o-
                                        
                  
 
1
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The Board

s established policy is not to overr
ule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have careful
ly examined the record and find no 
basis for reversing the findings.
 
2
 
We shall modify the judge

s recommended Order to conform to the 
violations found and the Board

s standard remedial language.  We shall 
also substitute a new notice to conform to the rec
ommended Order as 
modified.  The new notice deletes the requirement that the Respondent 
post the notice in both English and Spanish, because no party requested 
a Spanish
-
language notice. 
 
3
 
In adopting the judge

s recommendation that the certification year
 
be extended at the Gresham facility, pursuant to 
Mar
-
Jac Poultry Co
., 
136 NLRB 785 (1962), we clarify that the 1
-
year extension will co
m-
mence when the Respondent begins to bargain in good faith with the 
Union.  
 
We do not adopt the judge

s remedy insofar 
as it provides for rei
n-
statement and make
-
whole relief for employee Rhandy Villanueva.  
There is no such employee or allegation in this case, and this provision 
appears to be an inadvertent error.  
 
 
tection Services
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6
th
 
Cir. 1971), with interest at the rate prescribed in 
New Horizons for the Retarded
, 283 NLRB
 
1173 (1987), 
compounded daily as prescribed in 
Kentucky River Med
i-
cal Center
, 356 NLRB 
6
 
(2010).
4
 
 
ORDER
 
The 
National Labor Relations Board orders that the 
Respondent, First Student, Inc.,
 
Molalla, Lake Oswego, 
and Gresham, Oregon, its officers, agents, 
s
uccessors, 
and assigns, shall 
 
1. Cease and desist from
 
(a
) Telling employees that they will not be granted step 
increases during contract negotiations.  
 
(
b
) Telling employees that they will not be granted re
t-
roactive step increases if they engage in prot
ected activ
i-
ties.  
 
(c
) 
Telling employees that monthly attendance bonuses 
will not be paid due to contract negotiations.
 
(d) 
In
forming employees that only non
union partic
i-
pants in its Retirement Savings Plan will receive an e
m-
ployer matching contribution. 
 
 
(e) Failing and refusing to recognize and bargain in 
good faith with the Union as the exclusive collective
-
bargaining representative of the employees in the appr
o-
priate bargaining units below by:
 
(1) Failing and refusing to negotiate wages, ben
e-
fits, and
 
other economic matters in the Gresham ba
r-
gaining unit unless and unt
il agreement was reached 
on non
economic issues.
 
(2) Failing or refusing to meet at reasonable 
times and/or places for bargaining with the Union 
concerning the Gresham unit and unilaterall
y cance
l-
ing b
argaining scheduled for June 21

23, 2011
,
 
for 
the Gresham unit.  
 
(3) Unilaterally and without notice to and ba
r-
gaining with the Union
 
canceling or delaying annual 
wage or 
step increases for employees in the Lake 
Oswego and Gresham units
 
durin
g negotiations for 
initial collective
-
bargaining agreements
.  
 
(4
) 
Unilaterally canceling or delaying annual 
wage or step increases for employees in the Molalla 
                                        
                  
 
4
 
The judge, without discussion, ordered the Respondent 
to read the 
notice to employees.  This appears to be an inadvertent error as this 
provision was neither included in the judge

s remedy section nor refe
r-
enced in his notice.  In any event, the Respondent

s unfair labor pra
c-
tices have not been shown to warra
nt this extraordinary remedy.  R
a-
ther, we find that the Board

s traditional remedies and the extension of 
the certification year for the Gresham unit are sufficient to remedy the 
Respondent

s violations.  See 
Bruce Packing Co.
, 357 NLRB 
1084
, 
1084
 
fn. 4 (2
011); 
First Legal Support Services
, 342 NLRB 350, 350 
fn. 6 (2004).  Therefore, we decline to order this additional remedy.  
For the same reason, we substitute a narrow cease
-
and
-
desist order for 
the broad order recommended by the judge.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
209
 
 
unit during negotiations for a successor collective
-
bargaining agreement without bargaining to 
overall 
impasse on the entire agreement.
 
(5) 
Unilaterally
 
and without notice and bargai
n-
ing with the Union delaying payment of monthly a
t-
tendance bonuses in the 
Lake Oswego unit.
 
(6
) 
Refusing to bargain collectively with the U
n-
ion by failing and refusing t
o furnish it with reques
t-
ed information that is relevant and necessary to the 
Union

s performance of its functions as the colle
c-
tive
-
bargaining representative of the Respondent

s 
unit employees.
 
The appropriate bargaining units are:   
 
All full time and re
gular part time school bus operators 
and driver trainers employed by Respondent at its M
o-
lalla, Oregon, facility; but excluding all other emplo
y-
ees, managers, technician in charge (mechanics), tec
h-
nicians (mechanics), clerical employees, and guards 
and sup
ervisors as defined in the Act.
 
All full time and regular part time drivers employed out 
of Respondent

s Lake Oswego, Oregon facility; but e
x-
cluding all mechanics/technicians, office clerical e
m-
ployees, professional employees, dispatchers, guards 
and super
visors as defined in the Act and all other e
m-
ployees.
 
All full time and regular part time bus drivers and dri
v-
er trainers at  Respondent

s Gresham
-
Barlow School 
District Location; but excluding all other employees, 
including dispatchers, mechanic technicia
ns, and 
guards, professional employees, and supervisors as d
e-
fined in the Act.
 
(f
) In any 
like or related
 
manner interfering with, r
e-
straining, or coercing employees in the exercise of rights 
guaranteed 
them 
by Section 7 of the Act. 
 
2. Take the following 
affirmative action necessary to 
effectuate the policies of the Act.
 
(a) On request, bargain with the Union as the exclusive 
collective
-
bargaining representative of 
the
 
employees 
in
 
the 
Molalla, Lake Oswego, and Gresham
 
bargaining 
unit
s
 
concerning
 
terms and
 
conditions of employment 
and, if
 
understanding
s are
 
reached, embody the unde
r-
standing
s
 
in signed agreement
s
.
 
(
b) Make whole the unit employees at the Molalla, 
Lake Oswego, and Gresham facilities for any loss
 
of 
earnings and other benefits
 
suffered 
as a re
sult
 
of the 
unlawful unilateral changes in terms and conditions of 
employment, in the manner set forth in the remedy se
c-
tion of the 
judge

s 
decision
 
as amended in this decision
.
 
(c) 
Furnish to the Union in a tim
ely manner the info
r-
mation 
it requested betwe
en August 23, 2010
,
 
and April 
17, 2011.
 
(d)
 
Preserve and, within 14 days of a request, 
or such 
additional time as the Regional Director may allow for 
good cause shown, provide
 
at 
a 
reasonable place desi
g-
nated by the Board or its agents for examination and 
copying, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all 
other records, including an electronic copy of such re
c-
ords if stored in electronic form, necessary to analyze the 
amount of back pay due under
 
the terms of this Order.
 
(e) Within 14 days after service by the Region, post at 
its facilities in 
Molalla, Lake Oswego, and Gresham
, 
Oregon, copies of the attached notice marked 

Appe
n-
dix.

5
  
Copies of the notice, on forms provided by the 
Regional Direct
or for Region 19, after being signed by 
the Respondent

s authorized representative, shall be 
posted by the Respondent and maintained for 60 conse
c-
utive days in conspicuous places, including all places 
where notices to employees are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-
ing on an intranet or an internet site, and/or other ele
c-
tronic means, if the Respondent customarily commun
i-
cates with its employees by such m
eans.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  The Respondent shall also mail a copy of the 
notice to each bargaining unit employee who was laid off 
since Jul
y 1, 2010.  In the event that, during the pende
n-
cy of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all 
current employees 
and former employees employed by the Respondent at 
any time since July 1, 2010.
 
(
f
) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Regi
on a
t-
testing to the steps that the Respondent has taken to 
comply.
 
                                        
                  
 
5
 
If this Order is
 
enforced by a j
udgment of the United 
States court 
of a
ppeals, the words in the notice reading 

Posted by Order of the 
National Labor Relations Board

 
shall read 

Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the
 
National Labor Relations Board.

 
 210
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
APPENDIX
 
N
OTICE T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
T
he National Labor Relations Board has found that we vi
o-
lated 
Federal labor law
 
and has 
ordered
 
us to post 
and obey 
this notice
.
 
 
 
FEDERAL
 
LAW
 
GIVES
 
EMPLOYEES
 
THE
 
RIGHT
 
TO
 
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and pro
tection
 
Cho
o
se not to engage in any of these protected 
activ
i
t
i
es
.
 
 
W
E WILL NOT
 
tell
 
you
 
that 
you
 
will not be granted step 
increases during contract negotiations.  
 
W
E WILL NOT
 
tell
 
you
 
that 
you
 
will not be granted re
t-
roactive step increases if 
you
 
engage 
in protected activ
i-
ties.
 
W
E WILL NOT
 
tell you that monthly attendance bonuses 
will not be paid due to contract negotiations.
  
 
W
E WILL NOT
 
i
n
form employees that only non
union 
participants in 
our
 
Retirement Savings Plan will receive 
employer matching contri
bution
s
.
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
in good faith with Oregon School Employees Associ
a-
tion (the Union) as the exclusive collective
-
bargaining 
representative of the employees in the appropriate ba
r-
gaining units below by: 
 
Failing a
nd refusing to negotiate wages, benefits, and 
other economic matters in the Gresham bargaining unit 
unless and until agreement was
 
reached on nonec
o-
no
m
ic issues.
 
Failing or refusing to meet at reasonable times and 
places for bargaining with the Union conce
rning the 
Gresham unit and unilaterally canceling b
argaining 
scheduled for June 21

23 for the Gresham unit. 
 
Unilaterally and without notice and bargaining with the 
Union canceling or delaying annual wage or 
step i
n-
creases for employees in the Lake Oswego 
and Gres
h-
am bargaining units
 
during bargaining for initial colle
c-
tive
-
bargaining agreements
.
 
Unilaterally 
canceling or delaying annual wage or 
step 
increases for employees in the
 
Molalla unit during n
e-
gotiation for a successor collective
-
bargaining agre
e-
me
nt in the absence of overall impasse on the entire 
agreement. 
  
 
U
nilaterally
 
and without notice and bargaining with the 
Union delaying payment of monthly attendance bonu
s-
es in the 
Lake Oswego bargaining unit.
 
Refusing to bargain collectively with the Unio
n by fai
l-
ing and refusing to furnish it with requested info
r-
mation that is relevant and necessary to the Union

s 
performance of its functions as the collective
-
bargaining representative of our unit employees. 
 
The appropriate bargaining units are:   
 
All f
ull time and regular part time school bus operators 
and driver trainers employed by 
us at our
 
Molalla, Or
e-
gon, facility; but excluding all other employees, ma
n-
agers, technician in charge (mechanics), technicians 
(mechanics), clerical employees, and guards 
and supe
r-
visors as defined in the Act.
 
All full time and regular part time drivers employed out 
of  Respondent

s Lake Oswego, Oregon facility; but 
excluding all mechanics/technicians, office clerical 
employees, professional employees, dispatchers, 
guards a
nd supervisors as defined in the Act and all 
other employees.
 
All full time and regular part time bus drivers and dri
v-
er trainers at Respondent

s Gresham
-
Barlow School 
District Location; but excluding all other employees, 
including dispatchers, mechanic te
chnicians, and 
guards, professional employees, and supervisors as d
e-
fined in the Act.
 
W
E WILL NOT
 
i
n any 
like or related 
manner interfer
e
 
with, restrain, or coerc
e
 
you
 
in the exercise of 
the 
rights 
listed above
. 
 
W
E WILL
, o
n request, bargain with the Union
 
as the 
exclusive collective
-
bargaining representative of 
our
 
employees 
in
 
the 
Molalla, Lake Oswego, and 
Gresham 
bargaining unit
s
 
concerning terms and conditions of e
m-
ployment and, if understanding
s are
 
reached, embody the 
understanding
s
 
in signed agreemen
t
s
.
 
W
E WILL 
m
ake whole the unit employees at the M
o-
lalla, Lake Oswego, and Gresham facilities for any loss
 
of earnings and other benefits resulting from our
 
unla
w-
ful unilateral changes in terms and conditions of e
m-
ployment
, with interest.
 
W
E WILL 
furnish t
o the Union in a timely manner the 
information 
it 
requested between August 23, 2010
,
 
and 
April 17, 2011.
 
 
F
IRST 
S
TUDENT
,
 
I
NC
.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
211
 
 
Daniel G. Mueller Esq.,
 
for the General Counsel
.
 
Kristen J. Huening, Esq., 
for the Respondent
.
 
Naomi Loo, Esq., 
for the Charging 
Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
OHN 
J.
 
M
CCARRICK
, Administrative Law Judge
.
  
This case 
was tried in Portland, Oregon
,
 
on August 8 and 9, 2011, upon 
the 
t
hird 
o
rder 
c
onsolidating 
c
ases, 
t
hird 
c
onsolidated 
c
o
m-
plaint
,
 
and 
n
otice of 
h
earing, as amended,
 
complaint, issued on 
July 7, 2011, by the Acting Regional Director for Region 19.
 
The complaint alleges that First Student, Inc., Respondent, 
violated Section 8(a)(1) of the Act by telling employees that 
they would not receive raises because of the Union 
and contract 
negotiations, that employees would not receive retroactive 
wage increases if they engaged in a strike, that attendance b
o-
nuses would not be paid due to contract negotiations, that e
m-
ployees

 
wages were frozen because of contract 
negotiations, 
and that only non
union employees would receive matching 
contributions to Respondent

s 
r
etirement 
s
avings 
p
lan.
 
The complaint alleges that Respondent violated Section 
8(a)(5) of the Act by unilaterally cancelling or delaying annual 
step increases for its em
ployees in the Molalla, Lake Oswego
,
 
and Gresham bargaining units, and by delaying attendance 
bonuses in the Lake Oswego unit.
 
The complaint also alleges Respondent violated Section 
8(a)(5) of the Act concerning the Gresham bargaining unit by: 
refusing to 
negotiate economic terms and conditions of e
m-
ployment until a
greement was reached on all non
economic 
issues, by failing to meet at reasonable times and places for 
bargaining with the Union
,
 
and by unilaterally cancelling ba
r-
gaining meetings. 
 
The complaint
 
finally alleges Respondent violated Section 
8(a)(5) of the Act by failing and refusing to furnish the Union 
with information relevant and necessary to the Union

s perfo
r-
ma
nce of its duties as collective
-
bargaining representative of 
employees in the Gresha
m bargaining unit. 
 
Respondent filed a timely answer to the complaint stating it 
had committed no wrongdoing.
 
F
INDINGS OF 
F
ACT
 
Upon the entire record herein, including the briefs from the 
c
ounsel for th
e Acting General Counsel,
 
General Counsel, 
Charging Pa
rty
,
 
and Respondent, I make the following findings 
of fact.
 
I
.
 
JURISDICTION
 
Respondent admitted that it is a State of Delaware corpor
a-
tion with offices and places of business in Molalla, Lake 
Oswego
,
 
and Gresham, Oregon
,
 
and is engaged in t
he business 
of p
roviding school
bus transportation services to various school 
districts.  During the 12 months, in conducting its bus
i
ness, 
Respondent purchased and received at its Molalla, Lake 
Oswego
,
 
and Gresham, Oregon facilities goods valued in e
x-
cess of $50,000 direc
tly from points outside the State of Or
e-
gon. 
 
Based upon the above, Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
II
.
 
LABOR ORGANIZATION
 
Respondent admitted and I find that the Oregon School E
m-
pl
oyees Association Union (the Union)
 
is a labor organization 
within the meaning of Section 2(5) of the Act.
 
III
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
A. The Facts
 
Respondent provides school
bus transportation for school di
s-
tricts in Molalla, Lake Oswego
,
 
and G
resham, Oregon.  R
e-
spondent
 
employs about 45 full
-
 
and part
-
time drivers in M
o-
lalla, 40 drivers in Lake Oswego and 110 drivers in Gresham.  
Respondent

s managers are Tammy Clifford at Molalla, Darryl 
Jefferson at Lake Oswego
,
 
and Michael Jourdan at Gresham
.  
An entity related to Respondent, First Group America, provides 
labor relations assistance to Respondent.
 
Peter Briggs is dire
c-
tor of labor relations for First Group America and was 
R
e-
spondent

s chief negotiator at Gresham.  Respondent

s director 
of huma
n resources is Kim Mingo.   
Mingo acted as Respon
d-
ent

s lead negotiator in collective bargaining with the Union at 
Respondent

s Lake Oswego and Molalla facilities. Respon
d-
ent

s
 
regional operations manager is Kay Hemstreet.  Respon
d-
ent admitted that these i
ndividuals were supervisors or agents 
of Respondent within the meaning of the Act.
 
Since April 27, 2007, the union has been the exclusive co
l-
lective
-
bargaining representative of the following unit of e
m-
ployees:
 
 
All full time and regular part time school b
us operators and 
driver trainers employed by Respondent at its Molalla, Or
e-
gon, facility; but excluding all other employees, managers, 
technician in charge (mechanics), technicians (mechanics), 
clerical employees, and guards and supervisors as defined in 
t
he Act.
 
 
Respondent

s recognition of the Union as the exclusive co
l-
lective
-
bargaining representative of the employees in the above 
unit ha
s been embodies in a collective
-
bargaining agreement 
effective from July 1, 2007
,
 
to June 30, 2010.
 
On January 15, 201
0, the Union was certified as the excl
u-
sive collective
-
bargaining representative of employees in the 
following unit:
 
 
All full time and regular part time drivers employed out of 
Respondent

s Lake Oswego, Oregon facility; but excluding 
all  mechanics/techni
cians, office clerical employees, profe
s-
sional employees, dispatchers, guards and supervisors as d
e-
fined in the Act and all other employees.
 
 
On June 18, 2010, the Union was certified as the exclusive 
collective
-
bargaining representative of employees in th
e fo
l-
lo
w
ing unit:
 
 
All full time and regular part time bus drivers and driver trai
n-
ers at Respondent

s Gresham
-
Barlow School District Loc
a-
tion; but excluding all other employees, including dispatchers, 
mechanic technicians, and guards, professional employe
es, 
and supervisors as defined in the Act.
 
 212
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
This case surrounds separate collective bargaining between 
Respondent and the Union in 2010 and 2011 at Respondent

s 
three facilities at Molalla, Lake Oswego
,
 
and Gresham, Oregon, 
described above.  Respondent

s em
ployees at each of the three 
locations work during for the most part during the school year 
beginning after Labor Day in September unit school is out in 
June of the following year.  At each of the locations prior to the 
advent of the Union, employees were 
given wage increases 
when they returned to work in September.  At Molalla the U
n-
ion negotiated a wage scale effective July 1, 2007
,
 
to June 30, 
2010.
 
1. The Molalla 
u
nit
 
Respondent has provided school
bus transportation services 
out of its Molalla facility 
pursuant to a contract with the M
o-
lalla River School District since about 
1998.
  
After the Union 
was certified at Respondent

s Molalla facility, the parties e
n-
tered into negotiati
ons that culminated in the 2007

2010 colle
c-
tive
-
bargaining agreement.
1
  
Prior
 
to the Union

s certifica
tion, 
from 2003

2006 drivers got an annual pay increase at the b
e-
ginning of the school year.  The co
llective
-
bargaining agre
e-
ment provided for wage increases each July through its expir
a-
tion in June 2010 as follows:
 
 
ARTICLE 16

WAG
ES
 
 
Section I. Route Wages.
 
Effective July 1, 2007
 
 
Years Employed Per hour rate
 
 
1st
 
year $11.60
 
2nd year $11.80
 
3rd year $12.00
 
4th year $12.10
 
5th year $12.35
 
6th year+ $13.75
 
Grandparented $14.80
 
 
Effective July 1, 2008
 
 
Years Employed Per hour rate
 
 
1
st year $11.65
 
2nd year $11.85
 
3rd year $12.10
 
4th year $12.25
 
5th year $12.40
 
6th year+ $14.05
 
Grandparented $15.50
 
 
Effective July 1, 2009
 
 
Years Employed Per hour rate
 
 
1st
 
year $11.70
 
2nd year $11.95
 
3rd year $12.20
 
4th year $12.45
 
5th year $12.60
 
6th 
year+ $14.50
 
Grandparented $15.85
 
                                        
                  
 
1
 
GC Exh. 33.
 
Section
 
2. Steps. Employees shall be moved ahead step by 
step on the salary schedule each July 1 or upon the first day of 
work in each school year, whichever comes later.
 
 
Prio
r to the expiration of the 2007

2010 contract,
 
the parties 
commenced negotiations for a successor contract in March 
2010.  
At the start of the 2010

2011 school year, Molalla Unit 
drivers who were not at the top step under the wage scale effe
c-
tive July 
1, 2009
, 
did not receive a step increase.  
 
During
 
bargaining Respondent

s 
r
egional 
h
uman 
r
esources 
m
anager, Kim Mingo, took the position that drivers would be 
given no raises in September 2010 because the expiring co
n-
tract did not provide for raises after June 2010 and because the 
parties were in negotia
tions to bargain for increases.  However
,
 
in February 2010 Respondent moved its Molalla drivers up one 
step in pay grade in an effort to settle a pending unfair labor 
practice and to make a movement in bargaining.  I
n July 
2011, 
the parties reached agreeme
nt on a successor contract, effective 
from July 
1, 2010, 
through June 
30, 
2012.
2
  
The 2010 contract 
included a 9
-
step pay scale which increased wages from the 
2007 collective
-
bargaining agreement.  
In about June 
2011, 
Respondent paid the wage increases set
 
forth in the 2010 co
n-
tract retroactively to July
 
1,
 
2010, without interest, but only for 
drivers who worked the entire 201
0

2011 school year.
3
 
Several 
driv
ers who worked during the 2010

2011 school year, but left 
Respondent

s employment prior to the end o
f that year, did not 
receive retroactive pay. 
 
2. The Lake Oswego 
u
nit
 
a. The wage issue
 
Respondent has provided school bus transportation services 
out of its Lake Oswego facility since at least 
2008
 
pursuant to a 
contract with the Lake Oswego School Distr
ict.  
After certific
a-
tion in January
 
2010, the parties commenced bargaining and in 
January 2011 entered into a collectiv
e
-
bargainin
g agreement 
effective from 2011

2013.  Prior to the Union

s certification in 
January 2010, drivers received annual pay raises
 
in September 
from 2006 to 2009 according to a pay scale that provided hou
r-
ly wage increases based upon time in service.
4
 
Drivers spent 
1
 
full year at each step, and moved up the scale automatically 
each year.
5
  
At the start of the 
2009

2010 
school year, d
rivers 
who had spent a full year in their current step received a step 
increase.  That school year, the hourly rate at steps 
1

5 
of the 
wage scale was unchanged from the 
2008

2009 
school year, 
but the hourly rate in step 
6 
increased 
by $0.25, 
so even drive
rs 
who had been at the top of the 
2008

2009 
pay scale received a 
pay increase. 
The 2009

2010 wage scale provides:
 
 
Years
 
 
09/10 wage
 
 
New Drivers 
 
 
$11.80
 
 
1
-
2 year 
 
 
$12.00
 
 
2
-
3 year 
 
 
$12.50
 
 
                                        
                  
 
2
 
GC Exh. 36.
 
3
 
GC Exh. 37.
 
4
 
GC Exh. 42.
 
5
 
R
.
 
Exh. 12.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
213
 
 
3
-
4 year 
 
 
$13.00
 
 
4
-
5 year 
 
 
$13.40
 
 
5 years and
 
beyond 
 
 
$14
.65
 
 
 
While Respondent contends that employees in the Lake 
Oswego u
nit had their wages frozen at the start of the 
2009

2010 
school year, M
anager Jefferson testified that every driver 
who had been in their current step a full year received a step 
i
n
crease a
t the start of the 
2009

2010 
school year. The hourly 
rate earned at 
s
teps 
1

5 
of the 
2009

2010 
wage scale was the 
same hourly rate earned under 
s
teps 
1

5 
of the 
2008

2009
 
school year, but drivers nevertheless moved up the scale, r
e-
ceiving their step increa
ses.  Further, the hourly rate at 
s
tep 
6 
increased 
by $0.25, 
which ensured that even drivers who had 
been at the top of the 
2008

2009 
pay scale received a pay i
n-
crease.  
 
During bargaining in September 2010 the Lake Oswego 
drivers received no pay increase.
  
On August 25, 2010, drive
r 
Brian McLaughlin was told by M
anager Jefferson, that he 
would not get a pay raise because the parties were under co
n-
tract n
e
gotiations.  
Jefferson admits that during these one
-
on
-
one meetings on August 
25 
he told every driver t
hat there 
would be no pay increases 

until the negotiations were done.

 
 
At a bargaining session on August 31, 201
0, Union Field 
R
epresentative Kimberly Bonner asked Mingo if drivers were 
getting pay raises.  Mingo told Bonner that there would be no 
raises
 
while bargaining was ongoing but raises would be paid 
retroactively when the contract was signed.  However, Mingo 
added if the employee struck there would be no raises.  There 
were several bargaining unit employees at this bargaining se
s-
sion.
 
Respondent a
nd the Union reached a first contract at the 
Lake Oswego facility in early 
2011.  T
he contract was ratified 
in January 
2011 
and finalized 
by 
the parties in March 
2011.  
After the contract was ratified, wage increases were paid retr
o-
actively to September 
1,
 
2010, the effective date of the contract.  
However, only drivers who were employed as of the contract 
ratification date received retroactive pay increases around Fe
b-
ruary or March 
2011. 
 
b. Good attendance bonus
 
Prior to 2010 a $60 good attendance bonus w
as paid monthly 
to drivers with perfect attendance in the previous month.  Dri
v-
er McLaughlin had perfect attendance for the month of Se
p-
tember 2010.  However
,
 
he did not receive a bonus the follo
w-
ing month.  When McLaughlin complained to Jefferson, Jeffe
r-
s
on told McLaughlin that while the parties were in negotiations 
there would be no bonuses paid.  Shortly thereafter Jefferson 
wrote on 
the bulletin board in the break
room: 

Attendance 
bonuses checks will not be issued due to ongoing negotiations.

  
Jefferso
n admitted that during this meeting he told McLaughlin 
that attendance bonuses would not be paid until negotiations 
were complete. 
 
Later that same day, Jefferson wrote a note on the chal
k-
board in the employee break
room, which he customarily uses to 
commun
icate with drivers, stating: 

Attendance bonus checks 
will not be issued due to negotiations.

 
At hearing, Je
f
ferson 
admitted that attendance bonuses earned in September 2010, 
were not timely paid, explaining that he had been 

i
n
structed 
not to pay the att
endance bonuses until negotiations were 
done.

 
McLaughlin was paid his September bonus in November 
2010. However, 
Respondent never repudiated its unlawful r
e-
fusal to pay bonuses during
 
negotiations. 
 
3. The Gresham 
u
nit
 
Respondent 
has provided school
bus tr
ansportation services 
out of its Gresham facility since 2000 pursuant to a contract 
with the Gresham
-
Barlow School District.  
The Union was 
certified at the Gresham facility on June 18, 2010.  Dr. Ferna
n-
do Gapasin
 
(
Gapasin
)
, the Union

s field representativ
e, was 
responsible for bargaining with Respondent at Gresham.
 
a. Wage increase
 
On August 19, 2010, Gapasin attended a meeting of drivers 
at the Gresham facility prior to the start of the school year.  At 
this meeting driver Jennie Seibel asked Gresham
,
 
M
an
ager 
Jourdan if employees were going to get a pay raise.  Jourdan 
replied no, due to the Union and settling on a committee in 
Cincinnati. When Seibel asked what had to be done to get a 
raise Jourdan said
,
 

[T]
hat

s the way it is till things are settled 
and
 
pay rates decided upon.

 
Employee testimony, as well as the testimony of Dr. Jou
r-
dan, establishes that, until 
the 2010

2011 school year, Gresham 
u
nit drivers customarily received a pay increase at the start of 
every school year. 
 
Dr. Jourdan, the manager 
at the Gresham 
facility since January 
2008, 
admitted that it is cu
s
tomary for 
Gresham 
u
nit drivers to receive an annual pay i
n
crease.  As 
confirmed 
by 
the spreadsheet
6
 
produced 
by 
Respondent purs
u-
ant to subpoena, Gresham 
u
nit drivers received a wage increa
se 
each August from 
2006
 
through 
2009, 
the year prior to the 
Union

s certification
.  The information contained in the sprea
d-
sheet further establishes that Respondent mai
n
tained a several 
step pay scale for its Gresham drivers.
 
At hearing, Respondent sugges
ted that Gresham 
u
nit drivers 
did not receive a wage in
crease at the start of the 2010

2011 
school year due to an alleged wage freeze implemented in July 
or August 
2009.  
Respondent did not produce its 
2008

2009 
and 
2009

2010 wage scales, despite subpoena.
 
However, Jou
r-
dan admitted that all Gresham 
u
nit drivers received a pay i
n-
crease at the start of the 
2009

2010 
school year.  
Jourdan sta
t
ed 
that the pay increases that drivers received at the start of the 
2009

2010 
school year were merely step increases un
der the 
2008

2009 
wage scale, which had not been revised. Fu
r
ther, 
t
he spreadsheet shows that in August 
2009, 
eight drivers r
e-
ceived a pay increase to $15.40 an hour, a rate that no driver 
earned the year before. This indicates that there was no such 
rate 
under the 
2008

2009 
wage scale. Thus, consistent with the 
custom at the Gresham facility, all Gresham 
u
nit drivers r
e-
ceived a pay increase at the start of the 
2009

2010 school year.  
Furthermore, no documentary evidence was proffered that R
e-
spondent implem
ented any sort of wage freeze. While Jourdan 
                                        
                  
 
6
 
GC Exh. 44, pp.
 
1

31.
 
 214
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
testified that a wage freeze was implemented in July or August 
2009, he admitted that 
the wage freeze may have been only a 
rumor that was discussed and he was not aware of any final 
decision concerning a wage fr
eeze. 
 
b. Retirement 
p
lan
 
On November 
10, 
2010, Respondent

s 
p
resident
,
 
Burtwistle
,
 
sent Gresham 
u
nit drivers a letter regarding Respondent

s 
r
e-
tirement 
s
avings 
p
lan.
7
 
 
In his letter, Respondent announced 
that it was reinstating its 

employer matching cont
ribution,

 
retroactive to January 2010. 
 
The 

employer matching contrib
u-
tion,

 
however, would be paid to only 

non
-
union participants:

 
 
All 
non
-
union participants will receive an employer matching 
contribution of 
100% 
of the before tax savings contributio
ns 
that the participant contributes to the 
Plan. 
 
c. Information requests
 
On August 23, 2010, Cory Blacksmith, the president of U
n-
ion chapter 204 at the Gresham facility sent a letter
8
 
to Jourdan 
that stated: 
 
 
We are formally requesting the step up raise 
sheets that have 
been issued to Pay
roll for the past 5 years (2004

2005 thru 
2009

2010 school years) and all First Student Policy

s r
e-
gar
d
ing this matter.
 
 
The wage scale shows, in table format, the hourly rate paid 
to drivers at each step of the scale; th
e steps of the wage scale 
are based on years of service. Blacksmith had
 
seen such a wage 
scale in the p
ayroll office in 
2006,
 
and again in 2010.
 
On August 31, 2010, Gapasin sent an email
9
 
to Respondent

s 
v
ice president, labor relations,
 
Tom Secrest, with a
 
copy to 
Jourdan requesting information about pay increases together 
with a copy of Blacksmith

s August 23, 2010 letter.
 
On October 14, 2010, Gapasin sent an email
10
 
to Peter 
Briggs, Respondent

s chief negotiator for Gresham and again 
requested wage increas
e information as well as a list of all ba
r-
gaining unit employees, including names, addresses, rates of 
pay and benefits
,
 
and date hired.
 
On November 2, 2010, by email
11
 
Gapasin requested from 
Briggs dates for negotiation meetings.  In addition
,
 
Gapasin 
requ
ested additional information including t
he current service 
contract made between the Gresham School District and R
e-
spondent.  The Union again requested a current list of all ba
r-
gaining unit personnel including their names, addresses, phone 
numbers, date of
 
hire, job assignment, hours worked per day, 
hourly pay and benefits received
,
 
as well as past and current 
First Student policies regarding annual salary increases.  
 
Briggs replied to Gaspasin

s information request on Nove
m-
ber 2, 2010
,
12
 
denying the reques
t for the contract between 
Respondent and the Gresham School District, the annual wage 
increase information names, addresses, phone numbers, date of 
hire, job assignment, hours worked per day, hourly pay and 
                                        
                  
 
7
 
GC Exh. 31.
 
8
 
GC Exh. 2.
 
9
 
Ibid
 
10
 
GC Exh. 3.
 
11
 
GC Exh
s
. 4 and 5.
 
12
 
GC Exh. 6.
 
benefits received
,
 
as well as past and current F
irst Student pol
i-
cies regarding annual salary increases.  Brigg

s response stated 
in part:
 
 
In addition to the foregoing, be advised that the Company b
e-
lieves its contract with the Gresham School District is propri
e-
tary information so if you desire that do
cument you could 
pursue such through the District as we believe it is public i
n-
formation and is not our place to share the document directly 
with the union. Furthermore, how we have conducted our 
processes for adjusting wages as a non
-
union entity is also 
considered proprietary information, however we will provide 
you the current pay rates for all members of the bargaining 
unit as part of the information Mr. Jourdan will be forwarding 
to you.
 
 
The Union did not agree that the wage information it had r
e-
quest
ed was proprietary, but nevertheless offered, repeatedly, to 
discuss the issue of confidentiality with Respondent.
13
 
R
e-
spondent, however, never accepted the Union

s repeated offers 
to negotiate confidentiality protections. 
 
With respect to dates for bargain
ing, Briggs stated:
 
 
With respect to possible dates for bargaining, this will be cha
l-
lenging due to holidays and the respective schedules of the 
Company

s bargaining team members. Therefore, by copy of 
this message to Michael and Kay, I am sharing with all
 
of you 
my possible dates, these of course being subject to everyone

s 
availability and how such may mesh with your own schedule. 
As things stand now, we could begin discussions on Dece
m-
ber 1 and 2 or December 6 and 7. Another alternative might 
be November
 
22 and 23 however this is the week of Thank
s-
giving and flights may be hard to come by.
 
 
Attached to Briggs email of November 2, 2010
,
 
was R
e-
spondent

s proposal for ground rules.
14
  
Respondent

s proposed 
ground rules included item 2 which stated in part, 

N
on ec
o-
nomic discussions will be concluded before any economic talks 
will be entertained.

  
At no time did the Union agree to this 
proposal.  In fact on November 17, 2010, the Union responded 
to Respondent

s ground rules and struck the provision of 
ground r
ule 2 that stated, 

Non economic discussions will be 
concluded before any economic talks will be entertained.

  
 
The Union also made another request for information on N
o-
vember 17, 2010.
15
  
The request included:
 
 
(1) Fleet cost information including the dep
redation log, miles 
driven and total number of gallons of fuel 
purchased 
in the 
2010 fiscal 
year 
(through March 31, 2010)
 
by each vehicle 
used 
in 
the 
Gresham Barlow School District.
 
 
(2) Maintenance costs per vehicle to include hours billed and 
price per h
our, services rendered, and if the services were for 
scheduled maintenance or outside of scheduled maintenance 
regarding the Gresham Barlow contract in the 2010 fiscal 
year.
 
 
(3) All costs associated with building leases, loans, mortga
g-
                                        
                  
 
13
 
GC Exhs. 7

11.
 
14
 
GC Exh. 6, p
.
 
3.
 
15
 
GC Exh. 12
.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
215
 
 
es, debt service and
/or rents regarding the Gresham Barlow 
contract for the 2010 fiscal year and scheduled for the 2011 
fiscal year.
 
 
(4) All actual costs associated with purchasing supplies for the 
2010 fiscal year regarding the Gresham Barlow contract.
 
 
(5) Total amount of 
fuel purchased separated by vehicles used 
to 
transport 
Gresham Barlow students and other vehicles for 
the 2010 fiscal year.
 
 
(6) Total number of hours including route hours, overage 
hours, athletic/field trip route hours and athletic/field trip la
y-
over hou
rs for the 2010 fiscal year.
 
 
(7) Total cost of any additional surcharge costs for mountain 
trips or overnight hours for the 2010 fiscal year.
 
 
(8) Total costs billed to Gresham Barlow school district by 
object to include payroll associated 
payroll costs; 
supplies, 
purchased services, 
capital 
outlay, or other 
costs in the 2010 
fiscal 
year. 
 
 
(9) All revenue earned from charter services of the fleet used 
to transport Gresham Barlow students in the 2010 fiscal year.
 
 
(10) All past and current cost estimates, 
contract addendums
 
and price escalation agreements.
 
 
At the bargaining table on March 22, 2011, Briggs claimed 
that information regarding annual pay increases was not avail
a-
ble.  However, Jourdan

s testimony established that there is an 
annual wage scale a
t the Gresham facility st
ored on a computer, 
with a hard
copy maintained in Jourdan

s office.  The wage 
scale shows the wage rates for the current year, as well as the 
preceding year, broken down 
by 
steps.  During bargaining at 
the Gresham facility, Respond
ent never produced any wage 
scale to the Union.
 
Respondent, moreover, never produced any Gresham wage 
scale to 
the Acting 
General Counsel, despite subpoena.  
The 
General Counsel served on Respondent a subpoena seeking 

doc
u
ments and communications related 
to or showing the 
wage rates and wage increases at Respondent

s facility in 
Gresham, Or
e
gon, from January 
1, 2006, 
through the present, 
including but not limited to, 
. . .
 
wage sheets and wage summa
r-
ies.

 
(T
r.
 
563:7

14
.)
 
Dr. Jourdan admitted receiving a co
py of 
this subpoena before the hearing and looking for responsive 
documents. (T
r.
 
563:7

16
.)
 
Respondent, however, did not pr
o-
duce to 
c
ounsel for the Acting General Counsel the wage scales 
that Dr. Jourdan described at hearing. On the third and final day 
of
 
hearing, Respondent

s counsel belatedly offered to produce 
the subpoenaed wage scales, but the Court properly rejected 
this offer as untimely. (T
r.
 
586:122
.
)  
Respondent

s wage scales 
were undeniably relevant, as they relate to the core issue of 
whether R
espondent unlawfully ended its practice of gran
t
ing 
Gresham 
u
nit drivers a pay increase at the start of every school 
year, and they should have been produced before the hearing 
commenced. 
 
The Acting General Counsel, ther
e
fore, requests 
that an adverse inf
erence be drawn against Respondent for fai
l-
ing to produce such relevant documents. Specifically, the Ac
t-
ing General Counsel asks that Judge McCarrick find that: 
(1) 
the wage scales that were not produced would confirm that 
Respondent had a custom of granti
ng its drivers a pay i
n
crease 
at the start of every school year, as already established 
by 
do
c-
umentary and testimonial evidence, and (2) there was no wage 
freeze in 
2009, 
as Dr. Jourdan claimed, as at least the rate at the 
top step of the pay scale i
n
creas
ed that year.
 
At the March 22, 2011 bargaining session, the Union made 
an additional information request
16
 
that included:
 
 
4. Please provide the number of employees and their work 
hours per day that fit into the following categories: 
Dri
v-
erltrainer, 
Special
 
Education driver, Bus washer, Cover driver 
and Translator (hours spent translating would suffice). 
 
 
 
The Union sought this information in order to enable the U
n-
ion to accurately cost its contract proposals, including a diffe
r-
ential for the different cate
gories of workers.  Respondent had 
not previously provided the Union with this information.  Jou
r-
dan testified that Respondent

s payroll department should be 
able to generat
e the information requested in item 
4 of the U
n-
ion

s March 22 request. Nevertheless
, Respondent refused to 
provide this information, telling the Union that it did not have 
those categories of workers and the Union had received all it 
was going to get.  Respondent said that they had no information 
responsive to item 4 and that the Union h
ad all the informatio
n 
they were going to get on bus
drivers.
17
 
Respondent

s first contract language proposal, given to the 
Union during bargaining on February 
8
, 
Respondent in
cluded a 
management
-
rights clause that stated
:
18
 
 
The relevant portions of the cont
ract between the company 
and its client under which an employee of the company pe
r-
forms work shall be incorporated by reference into this 
Agreement, to the extent only that such provisions impose 
terms, conditions or requirements upon the Company

s e
m-
ploye
es that are not required under the terms of this Agre
e-
ment. In a situation in which a provision of this Agreement is 
in conflict with any of the provisions of said contract or the d
i-
rectives of the Company

s client regarding the Company

s 
employees, the re
levant portions of said contract or the cl
i-
ent

s directives shall prevail for all employment related pu
r-
poses. All employees of the Company are employed subject 
to the consent of the Company

s Client. Should the client 
consent be denied or withdrawn, the e
mployee must be di
s-
charged. Such discharge shall not be subject to the grievance 
or arbitration procedures of this Agreement.
 
 
On February 
8
, 
at the bargaining table, the Union told R
e-
spondent that it could not agree to Respondent

s proposed ma
n-
agement rig
hts language without seeing a copy of the Gresham 
Revenue Contract, referenced in Respondent

s February 8 pr
o-
posal.  Respondent refused to produce the Gresham Revenue 
Contract claiming it is both proprietary and publicly available.
 
In its second contract l
anguage proposal
,
19
 
given to the U
n-
                                        
                  
 
16
 
GC Exh. 10.  
 
17
 
Jordan

s response of November 8, 2010, GC Exh. 20, did not co
n-
tain all of the information the 
Union requested in its March 22
 
info
r-
mation request.
 
18
 
GC Exh. 18, p
.
 
5.
 
19
 
GC Exh. 19.
 
 216
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
ion during bargaining on March 21, Respondent

s proposed 
man
agement
-
rights clause was unchanged from February 
8.  
The following day, the Union gave Respondent a written r
e-
quest for the Gresham Revenue Contract.
20
 
 
On April 
7, 2011, the Union again requested
21
 
revenue 
agreements between Respondent and the Gresham School Di
s-
trict in response to Respondent

s proposed management rights 
clause The Union requested the Gresham Revenue Contract 
again on April
 
7 
and 
17, 
but Respondent
 
still did not provide it 
to the Union.
 
Respondent never provided the Gresham Revenue Contract 
to the Union, despite having referenced it in each of its contract 
proposals through April 14, 2011.  Although Briggs testified 
that he expected the Union to tru
st his representations as to 
what the Gresham Revenue Contract provided although he 
admitted he is not familiar with the specific terms of the Gres
h-
am Revenue Contract. 
 
On several occasions, including March 
15, 17, 18, 
and 22, as 
well as 
April
 
7 
and 
17
,
 
2
011, 
the Union requested
22
 
that R
e-
spondent produce copies of its revenue contracts with the 
school districts in Sandy and West Linn
-
Wilsonville, Oregon. 
 
The Union requested these contracts because Respondent had 
represented at the bargaining table that its
 
proposed manag
e-
ment
-
rights language was required in all of its contracts, and 
the Union wanted to verify that assertion.  Respondent never 
provided the Union with copies of its revenue contracts with 
the school districts in Sandy and West Linn
-
Wilsonville
, Or
e-
gon. 
 
d. Bargaining
 
The parties first bargaining session was scheduled for D
e-
cember 2, 2010.  However, Respondent refused to meet with 
the Union because the Union had brought about 22 observers to 
the meeting.  Gapasin told Briggs that Respondent had 
permi
t-
ted observers at the Molalla and Lake Oswego bargaining se
s-
sions and Respondent should discuss this with the Union.  
Briggs replied he was not going to bargain in front of an aud
i-
ence. 
 
The next bargaining session did not take place until January 
6, 
2011.  At that time Respondent presented its second ground 
rules proposal
23
 
which continued to include item 2 requiring all 
non economic issues be resolved before economic issues would 
be discussed.  Bargaining lasted for about 
3
 
hours and consisted 
almost 
entirely of discussing ground rules.  No agreement was 
reached regarding ground rules because of the parties

 
dis
a-
greement over rules 2 and 4.  Respondent

s proposed ground 
rule 4 excluded any bargaining unit observers from being pr
e-
sent during bargaining 
sessions.  At this meeting the Union 
gave Respondent a comprehensive bargaining proposal.
24
 
On January 14, 2011
,
 
Briggs confirmed that the parties had 
agreed to meet on February
 
7 and 8, 2011
,
 
and he proposed 
additional 
meetings for March 2
1, 
22
, and 
23, Ap
ril 14 and 15
, 
and June 21

23, 2011.  On February 1, 2011, Gapasin co
n-
                                        
                  
 
20
 
GC Exh. 10.
 
21
 
GC Exh. 21.
 
22
 
GC Exhs. 8

11 and 21.
 
23
 
G
C Exh. 13.
 
24
 
GC Exh. 14.
 
firmed those dates and also requested May 26 and 27.  Briggs 
respon
d
ed he could not meet on May 26 and 27 due to previous 
co
m
mitments.
25
 
On January 17, 2011, the Union sent a copy of its 
proposed 
ground rules
26
 
to Respondent.  The Union

s proposed ground 
rul
es deleted any reference to non
economic issues being r
e-
solved before economic issues could be discussed but agreed 
that there would be no observers in bargaining sessions.
 
At the Februar
y 7, 2011 bargaining session the entire 
3
 
hours 
was devoted to discussion of ground rules with Respondent 
insisting that
 
non
economic issues being resolved before ec
o-
nomic issues could be discussed.  Finally at the February 8, 
2011 bargaining session the pa
rties agreed to ground rules
27
 
with no agreement on the order of discussion of economic ve
r-
sus non economic issues.  The rules stated in part at item 2: 
 
 
It is the intent of the Company that non
-
economic discussions 
will be concluded before any economic ta
lks will be ente
r-
tained.  The union

s intent is to the contrary.
 
 
At the February 8 session Respondent made its first substa
n-
tive proposal.
28
  
It contained no economic proposals.  
 
The next bargaining took place on March 21

23, 2011.  R
e-
spondent made anothe
r proposal on March 21, 2011.
29
  
Once 
again Respondent

s proposal contained no economic terms.  
 
Respondent continued to refuse to bargain on economic i
s-
sues at the March bargaining meetings.
 
The next bargaining sessions took place on April 14 and 15, 
2011.
  
At the April 14 meeting, the Union made a full contract 
proposal to Respondent.
30
  
However, Respondent continued to 
refuse to bargain over economics.  Respondent made a new 
proposal on April 15, however
,
 
it contained no economic 
terms.
31
 
 
Ground rules at L
ake Oswego took 
one
-
half
 
hour to agree to 
and Respo
ndent did not insist on all non
economic issues being 
r
e
solved before economic issues were discussed.
 
On April 17, 2011, the Union made yet another contract pr
o-
posal that contained economic concessions.  Th
e offer was 
made contingent upon its being accepted by Respondent by 
April 20, 2011.  Respondent made no response to this proposal.  
 
The next bargaining was not scheduled to take place until 
June 21, 2011.  In a further effort to advance the negotiations,
 
on April 24, 2011, the Union again requested bargaining dates 
prior to June 21.
32
 
 
T
he Union requested more bargaining dates 
prior to the next scheduled June dates, and offered to meet via 
teleconference. 
 
Briggs denied this request the following day, 
stat
ing that the June 2011 dates were 

established in good 
faith

 
and 

there are no other dates available for us to meet.

33
 
On April 
25, 
the Union urged Respondent to find time for ba
r-
                                        
                  
 
25
 
GC Exh. 15.
 
26
 
GC Exh. 16.
 
27
 
GC Exh. 17.
 
28
 
GC Exh. 18.
 
29
 
GC Exh. 19.  
 
30
 
GC Exh. 22.
 
31
 
GC Exh. 23.
 
32
 
GC Exh. 25.
 
33
 
Ibid.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
217
 
 
gaining prior to June 21.
34
 
 
Again 
on May 19, 2011
,
35
 
the Union 
made requests 
to Respondent to bargain before June 21. 
 
The Union also sought the assistance of the Federal Medi
a-
tion and Conciliation Service which offered to mediate bargai
n-
ing any time during the week of June 
6, 2011.
36
 
 
Respondent 
declined 
FMCS

 
invitation: 
 
 
Please 
be advised that we are aware of the services provided 
by FMCS, 
but the parties to the subject negotiation have 
NOT 
mutually agreed to utilize your services at this time. Accor
d-
ingly we are expecting to meet with representatives of the 
OSEA 
as originally sc
heduled, their repeated attempts to alter 
the normal process notwithstanding.
37
 
 
Despite the agreed upon bargaining date of June 21, 2011, 
Respondent refused to bargain with the Union on the ground 
that the employees in the Gresham bargaining unit had filed
 
a 
decertification petition.
38
 
However, Respondent had no ev
i-
dence of 
how many employees supported the decertification 
petition. 
 
The following day Briggs retracted his refusal to bargain 
with the Union.
39
 
As noted in his email of June 22, 2011, 
Briggs advis
ed Gapasin:
 
 
Dr. Gapsin, contrary to my previous communications r
e-
garding the impact of the decertification filed by our e
m-
ployees, please be advised we will continue to bargain 
with you in the interest of attempting to continue to build 
positive relations
. 
 
 
Brig
gs suggested meeting on June 27

29, 2011.  Gapasin r
e-
sponded by
 
proposing the dates of July 11

13, 2011.
40
  
Briggs 
coun
tered with August 2

4.
41
  
Gapasin agreed to meet August 
2

4.  
 
At the August 2, 2011
 
meeting Respondent made its first 
economic pro
posals.
42
  
Respondent

s proposals included a 
1
 
year contract duration and a wage scale effective August 2011 
with no wage increases.
 
As of August 4, 2011, Respondent had provided none of the 
information requested by the Union since October 14, 2010
,
 
other t
han Jordan

s November 8, 2010 letter providing emplo
y-
ee names, hire dates, daily average hours worked
,
 
and hourly 
pay rates.
 
B. The Analysis
 
1. The 8(a)(5) 
a
llegations
 
a. The 
u
nilateral 
c
hanges
 
Complaint paragraphs 7(a), (b)
,
 
and (d) allege that between 
Ju
ly 1 and August 2010, Respondent canceled or delayed ann
u-
                                        
                  
 
34
 
Ibid.
 
35
 
GC Exh. 27.
 
36
 
GC Exh. 26.
 
37
 
Ibid.
 
38
 
GC Exh. 28.
 
39
 
GC Exh. 29, p
p. 4

5.
 
40
 
Ibid at p
.
 
4.
 
41
 
Ibid at p
.
 
3.
 
42
 
GC Exh. 30.
 
al wage increases for its Molalla, Lake Oswego
,
 
and Gresham 
employees.
 
Complaint paragraph 7(c) alleges that on about October 15, 
2010
,
 
Respondent delayed payment of monthly attendance 
bonuses to its
 
Lake Oswego employees.
 
Section 8(a)(5) of the Act provides that, 

It shall be an unfair 
labor practice for an employer
-
(5) to refuse to bargain colle
c-
tively with the representa
tive of his employees.

 
It is well established that when employees are represen
ted by 
a labor organization their employer may not make unilateral 
changes in their terms and conditions of employment. This is 
the so called 

status quo

 
which the employer must maintain.  
See
 
NLRB v. Katz, 
369 U.S. 736, 747 (1962); 
Jensen Enterpri
s-
es, 
33
9 
NLRB 
877, 877 (2003).  
It is not a defense that unila
t-
eral changes were made pursuant to established company pol
i-
cy, or without antiunion motivation. 
Id. 
To be found unlawful, 
the unilaterally imposed change must be 

material, substantial, 
and significan
t

 
and impact the employees or their working 
conditions. 
Toledo 
Blade 
Co.,
 
343 NLRB 
385 
(2004).
 
The duty to maintain the 

status quo

 
imposes an obligation 
upon the employer not only to maintain what it has already 
given its employees, but also to implemen
t benefits that have 
become conditions of employment 
by
 
virtue of prior commi
t-
ment or practice. 
Jensen Enterprises, 
supra
. 
 
Periodic wage 
increases become conditions of employment if they are, 

an 
established practice. 
. . 
regularly expected 
by 
the employe
es.

 
Daily News of Los Angeles, 
315 
NLRB 
1236 
(1994), 
enfd.
, 
73 
F.3d 
406 
(D.C. 
Cir. 
1996).  As the Board noted in 
Jensen
 
at 
877:
 
 
Accordingly, following its employees

 
selection of an excl
u-
sive bargaining representative, an employer may not unilate
r-
ally di
scontinue a practice of granting periodic wage increa
s-
es. 
By 
withholding customary increases during the potentially 
long period of negotiations for an agreement covering overall 
terms and conditions of employment, an employer, in effect, 
changes existing t
erms and conditions without bargaining to 
agreement or impasse, in violation of Section 8(a)(5).
 
 
Accord
:
 
Covanta Energy Corp., 
356 
NLRB 
706, 719

723
 
(2011). 
 
The Board has recognized a limited exception to the general 
rule that there may be no implementat
ion of a unilateral change 
prior to impasse.  
Stone Container Corp., 
313 
NLRB 
336 
(1993); 
TXU 
Electric 
Co.,
 
343 NLRB 1404 (2004); 
Neighbo
r-
hood House Assn
.
, 
347 NLRB 
553 (2006);
 
and 
Covanta Energy 
Corp., 
supra
.
 
The 
Stone Container
 
exception 
provides that:
 
 
[I]f a term or condition of employment concerns a discrete r
e-
curring event, such as annually scheduled wage review, and 
that event is scheduled to occur during negotiations for an in
i-
tial contract, the employer may lawfully implement a change 
in that term 
or condition if it provides the union with a re
a-
sonable advance notice and an opportunity to bargain about 
the intended change.

 
Neighborhood House Ass
n
.
, 347 NLRB 
553, 554 (2006).
 
 
In order to rely on this exception, the employer cannot sim
p-
ly propose eli
mination of the annual practice but must be wil
l-
 218
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
ing to bargain over the amount of the annual payment for that 
particular year. 
Neighborhood House 
Assn.
, 347 NLRB at fn. 4 
and 556. Thus, the employer is 

obliged to maintain the fixed 
elements of the [practi
ce or program] and to negotiate with the 
Union over the discretionary element of the [practice or pr
o-
gram]

the amount.

 
Mission Foods
, 350 NLRB 336, 337

338 
(2007).  Further, 

The employer relying on the 
Stone Container 
exception has to tell the Union that
 
it is not going to continue 
the specified terms and conditions of employment.

 
Covanta 
Energy Corp., 
356 
NLRB 
721

722
. 
 
Respondent, in its brief, acknowledges its obligation to 
mai
n
tain the status quo but contends that the 
Stone Container
 
exception applie
s here with respect to the annual wage increa
s-
es.  Respondent

s reliance is misplaced.  
 
The facts are undisputed that Respondent had a past practice 
of granting annual wage increases at each of its three facilities 
involved here.  While both Jourdan and J
efferson denied there 
was a wage increase in the 2009

2010 year, the wage stubs of 
employees as well as spreadsheets provided by Respondent 
belie this assertion.  Respondent contends that any past practice 
of annual wage increases at the Molalla facility w
ere superse
d-
ed by the 2007

2010 collective
-
bargaining agreement.  R
e-
spondent fails to recognize that it had an obligation to continue 
following the economic terms of the expired Molalla collective
-
bargaining agreement which provided for annual step increas
es.
 
Here Respondent utterly failed to bargain with the Union 
over the amount to be paid under its extant wage programs.  
Rather, Respondent unilaterally eliminated the annual wage 
increases at all of its facilities by when it first announced to 
employees t
hey would be getting no annual raise while negoti
a-
tions continued, suggesting a fait accompli, not a meaningful 
proposal. 
Covanta Energy Corp., 
supra
 
at 722
.
 
Any suggestion that Respondent

s announcements concer
n-
ing annual wage increases to employees and D
r. 
Gapasin
 
at 
Gresham and to employees at Lake Oswego, constituted n
otice 
to the Union and an 
opportunity to bargain is specious since the 
employees were presented not with a proposal but a final dec
i-
sion.  
 
Finally Respondent

s novel argument that the uni
lateral 
changes in its annual wage increases were not material since 
there is no 8(a)(3) allegation herein is unsupported in the law.  
Moreover, there is nothing de minimus about a unilateral 
change during the course of initial bargaining for a collective
-
bargaining agreement.  
 
With respect to the attendance bonus at the Lake Oswego f
a-
cility, there is no dispute that Respondent failed to make a tim
e-
ly payment of the bonus to McLaughlin.  There is no dispute 
that Jefferson told McLaughlin and later wrote on
 
the emplo
y-
ees

 
bulletin board that the reason employees would not be paid 
attendance bonuses until negotiations were completed.  Like the 
annual wage increases, the attendance bonus was Respondent

s 
extant practice.  Prior to its discontinuance of the bon
us, R
e-
spondent never gave the Union notice or an opportunity to ba
r-
gain over the amount of the bonus but presented its decision as 
a fait accompli.  Under these circumstances, the 
Stone Contai
n-
er
 
exception does not apply.  Further, since the bonus is a ter
m 
and condition of employment whose cessation occurred while 
in the first year of bargaining for an initial agreement, R
e-
spondent

s discontinuance of the bonus for 
1
 
month is a mater
i-
al change.  Moreover, while McLaughlin was later paid his 
September bonus
 
in November, Respondent never repudiated 
Jefferson

s statement.  Thus, I can not find Respondent

s action 
de minimus.
 
I find that in ceasing its annual wage increases and its a
t-
tendance bonus Respondent violated 
S
ection 8(a)(1) and (5) of 
the Act as alleg
ed.
 
b. Failure to 
n
egotiate on 
e
conomic 
i
ssues
 
Complaint paragraph 8(b) alleges that from December 2010 
through April 15, 2011, Respondent failed to negotiate ec
o-
no
m
ic issues in collective bargaining with the Union until 
agreement was first reached on all 
non economic issues.
 
Section 8(d) of the Act defines the obligation to bargain co
l-
lectively as the requirement of an employer and the represent
a-
tive of its employees to, 

meet at reasonable times and confer 
in good faith with respect to wages, hours, and o
ther terms and 
conditions of employment, or the negotiation of an agreement 
or 
any question arising thereunder.

 
While a determination of whether an employer bargained in 
good faith, requires an examination of the totality of the R
e-
spondent

s conduct both 
at and away from the bargaining table, 
see 
Hardesty Co.,
 
336 
NLRB 
258, 259 
(2001), enfd
.
 
308 F.3d 
859 
(8th Cir. 2002), it has long been settled that an e
m
ployer 
may not condition bargaining over economic is
sues upon res
o-
lution of all non
economic issues. 
Er
ie Brush & M
fg.
 
Corp.
, 357 
NLRB 
363
, 
373
 
(2011) (citing 
John Wanamaker Philadelp
h
ia
, 
279 NLRB 1034 (1986); 
South Shore Hospital
, 245 NLRB 848 
(1979)
,
 
enfd
. 
630 F.2d 40 (1st Cir. 1980); 
also see
 
Eastern 
Maine Medical Center
, 253 NLRB 224, 245 (1980)
,
 
enfd
.
 
658 
F.2d 1 (1st Cir. 1981); 
Northwest Graphics, Inc.
, 342 NLRB 
1288
 
f
n. 24 (2004)).
 
The facts establish that Respondent continuously, from at 
least January 6, 2011
,
 
until August 2011, refused to bargain 
ov
er economic terms until all non
economic terms had b
een 
concluded.  This position was embodied in Respondent

s 
ground rules proposal
43
 
which includ
ed item 2 that required all 
non
economic issues be resolved before economic issues would 
be discussed.  From the first bargaining session on January 6, 
2011
,
 
until
 
Respondent made its first economic proposals on 
August 2, 2011, all bargaining consisted of discussions on no
n-
economic issues.  Despite the Union

s efforts to discuss ec
o-
nomic issues and 
present economic as well as non
economic 
proposals, Respondent steadf
astly refused to discuss econo
m-
ics.  
 
R
espondent contends that its insistence on resolution of all 
n
on
economic items as a prerequisite for economic discussions 
was part of a strategy of hard bargaining motivated by its bus
i-
ness considerations.  This is no 
defense since it is well esta
b-
lished that such conduct is
 
unlawful.  
Respondent further a
s-
serts that it never refused to negotiate economic items with the 
Union.  This contention is simply not supported by the record.  
The record is clear that Respondent n
ever submitted an ec
o-
nomic proposal or discussed economic items until August
 
2011.  
While the parties ultimately agreed to ground rules, the record 
                                        
                  
 
43
 
GC Exh. 13.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
219
 
 
is clear that there was never a meeting of the minds concerning 
ground rules for discussing economic items a
bsent full agre
e-
ment on non economic terms.  The ground rules
44
 
are clear that 
Respondent in
sisted on full agreement on non
economics first 
while the Union insisted on discussing both economic and no
n-
economic issues together.  It is pure sophistry to suggest
 
that 
item 6 of the ground rules was an agreement to discuss nonec
o-
nomics first.  This interpretation flies in the face of ground rule 
item 2.  Item 6 merely states that the economic package shall be 
agreed upon as a whole not that economics can
not be disc
ussed 
until non
economics are resolved.
 
I find that in insisting from January 6 to August 2, 2011
, on 
resolution of all non
economic issues before there could be any 
discussion of economic issues, Respondent bargained in bad 
faith in violation of 
S
ection 8(a
)(1) and (5) of the Act as a
l-
leged.
 
c. Failure to meet at reas
onable times from April 15
 
through 
A
u
gust 2, 2011
 
Complaint paragraph 8(
c) alleges that from April 15
 
through 
June 20, 2011, Respondent failed to meet at reasonable times 
and places for bargaini
ng with the Union concerning employees 
at the Gresham facility.
 
Complaint paragraph 8(e)
 
alleges that from June 21
 
through 
August 2, 2011, Respondent failed to meet at reason
a
ble times 
and places for bargaining with the Union concerning employees 
at the Gr
esham facility.
 
As noted earlier, Section 8(d) of the Act defines the oblig
a-
tion to bargain collectively as the requirement of an employer 
and the representative of its employees to, 

meet at reasonable 
times and confer in good faith with respect to wages,
 
hours, and 
other terms and conditions of employment, or the negotiation of 
an agreement or 
any question arising thereunder.

 
An employer

s obligation to bargain in good faith includes a 
duty to make its authorized representative available for negoti
a-
tions
 
at reasonable times and places.  
Nursing Center at Vin
e-
land, 
318 
NLRB 
901, 905 (1995).
 
 
See also
 
Milgo Industrial
, 
Inc., 
229 
NLRB 
25, 31 (1977). A
n employer acts at its peril 
when it chooses as a bargaining agent someone who is encu
m-
bered by conflicts. 
 
C
aribe Staple Co.
, 313 NLRB 877, 893 
(1994); 
O & F Machine Products Co.
, 239 NLRB 1013, 1019 
(1978); 
Imperial Tile Co.
, 227 NLRB 1751, 1754 (1977).  The 
fact that its attorney may have been too busy to meet as sche
d-
uled does not serve to excuse an employer 
from its obligation to 
bargain in good faith. 
 
Lawrence Textile Shrinking Co.
, 235 
NLRB 1178, 1179 (1978); see also
 
Caribe Staple Co.
,
 
313 
NLRB at 893
; 
O & F Machine Products Co.
, 239 NLRB at 
1019
.
 
In assessing Respondent

s good faith or lack thereof, one 
cannot look at isolated circumstances, i.e., merely the schedu
l-
ing of meetings.  This case did not occur in a vacuum.  R
e-
spondent

s unilateral changes in refusing to grant annual wage 
increases and monthly attendance bonuses had the effect of 
undermining t
he Union

s support among its members.  R
e-
spondent further unlawfully insisted on negotiating all nonec
o-
nomic terms before it would consider the meat of the colle
c-
                                        
                  
 
44
 
GC Exh. 17.
 
tive
-
bargaining agreement 
wages, hours
,
 
and benefits.  In add
i-
tion
,
 
Respondent, as will be dis
cussed further below, placed the 
Union in an untenable position in bargaining by refusing to 
provide information the Union had requested that was essential 
to the Union in making informed decisions in bargaining. 
 
Between certification of the Union at the 
Gresham facility in 
June 18, 2010
,
 
and August
 
2,
 
2011, a period of almost 14 
months, there were a total of 15 bargaining sessions scheduled.  
The parties met only 11 times because Respondent refused to 
meet without justification on four of those sessions. 
 
Between 
December 2, 2010
,
 
and August 2, 2011, a period of 
8
 
months a 
total of 11 bargaining sessions took place.  Respondent refused 
to meet at the initial session on December 2, 2010, because the 
Union 
had brought about 22 observers to the meeting.  Gapa
sin 
told Briggs that Respondent had permitted observers at the 
Molalla and Lake Oswego bargaining sessions and Respondent 
should discuss this with the Union.  Nevertheless, Briggs r
e-
fused to bargain in front of an audience.  
Before the scheduled 
June 21

23
, 2011 bargaining sessions, Respondent refused to 
bargain with the Union on the basis of a decertification petition 
file by employees in the Gresham bargaining unit.  Though 
Respondent repudiated its withdrawal of recogni
tion, the June 
21

23
 
bargaining ses
sions were cance
led.  While the Union 
repeatedly requested additional bargaining sessions with and 
without a Federal Mediator, Respondent repeatedly refused to 
more bargaining sessions.
 
The parties did not mee
t for bargaining from April 15 to 
A
u-
gust 2, 201
1.  On April
 
24, the Union requested more bargai
n-
ing dates prior to the next scheduled June dates, offering to 
meet via teleconference. Briggs denied this request on April 25, 
stating that the June 2011 dates were 

established in good 
faith

 
and 

there are
 
no other dates available for us to meet.

45
 
 
On April 
25, 
the Union urged Respondent to find time for ba
r-
gaining prior to June 21.  Again on May 19
,
46
 
the Union made 
r
e
quests to Respondent to bargain before June 21. 
 
The Union also sought to utilize the Fed
eral Mediation and 
Conciliation Service which offered to mediate bargaining any 
time during the week of June 
6, 2011. 
 
Respondent declined to 
utilize the services offered 
by FMCS, 
explaining to the 
FMCS 
Mediator that Respondent would bargain directly with 
the U
n-
ion under the long
-
established schedule on June 
21

23.
 
After having uni
laterally canceled the June 21

23 bargai
n
ing 
sessions, Briggs suggested meet
ing on June 27

29, 2011.  
Since the school year was over and many drivers had left the 
area for other w
ork, Gapasin responded by
 
proposing the dates 
of July 11

13, 2011. 
 
Briggs countered with August 2

4.
47
  
Gapasin agreed to meet August 2

4.  
 
Respondent met with the Union less that once a month b
e-
tween certification and August 2, 2011.  Between April 15
 
an
d 
June 20, 2011
,
 
the parties failed to meet.   Respon
d
ent contends 
that Briggs and its bargaining team were too busy to meet more 
frequently.  However, as the Board has held, once a month 
meetings are scarcely regular intervals.  
Milgo Indu
s
trial
, Inc., 
22
9 
NLRB 
25, 31 (1977).  Moreover, the unavail
a
bility of its 
                                        
                  
 
45
 
GC
 
Exh. 25.
 
46
 
GC Exh. 27.
 
47
 
Ibid at p
.
 
3.
 
 220
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
chosen negotiator does not excuse Respondent of its obligation 
to bargain in good faith at reasonable times.  
 
Nur
s
ing Center at 
Vineland, 
318 
NLRB 
901, 905 (1995); 
Caribe Staple Co.
, 313 
NLRB 
at 8
93
; 
Lawrence Textile Shrinking Co.
, 235 NLRB 
at 
1179.
.  As the ALJ, affirmed by the Board, found in 
Ca
r
ibe 
Staple Co.
, 313 NLRB 877, 893 (1994):
 
 
The statute does not restrict any party

s right to select whom 
they please as bargaining representative, provi
ded that this 
designation does not collide with the duty under Section 8(d) 

to meet at reasonable times.

 
Considerations of personal 
convenience, including geographic or professional conflicts, 
do not take precedence over the statutory demand that the 
b
argaining process take place with expedition and regularity. 
 
An employer acts at its peril when it selects an agent incapac
i-
tated by these or any other conflicts.
 
 
Respondent

s argument to justify the large gap in bargaining 
was Briggs

 
busy schedule. The
 
Board, however, has repeatedly 
rejected this 

busy negotiator

 
argument. 
Calex Corp.
, 322 
NLRB 977, 978 (1997); 
Barclay Caterers
, 308 NLRB 1025, 
1035

10
37 (1992).  Furthermore, in 
Barclay Caterers,
 
supra
 
at 
1037
,
 
the ALJ went on to reason that the violati
on in that case 
was 

especially clear here where much of the little time that 
R
e
spondent allowed for bargaining was spent attempting to get 
Respondent to comply with its statutory duty to furnish relevant 
information and its statutory duty to meet more oft
en.

 
In this case, in the context of the Union unsuccessfully see
k-
ing relevant information, unsuccessfully seeking earlier ba
r-
gaining dates
,
 
and Respondent arbitrarily cancelling scheduled 
meetings since December 2, 2010, I find that between April 15 
and A
ugust 2, 2011
,
 
Respondent refused to meet at reasonable 
times and violated 
S
ection 8(a)(5) of the Act as alleged.
 
d. Cancellation of 
b
argaining 
s
essions
 
Complaint paragraph 8(d) alleges that on June 21, 2011, R
e-
spondent unilaterally cancel
ed bargaining sch
e
duled for June 
21

23, 2011.
 
In
 
Dresser Industries, 
264 NLRB 
1088 (1982),
 
the Board 
held that the filing of a decertification petition alone does not 
provide a reasonable ground for an employer to refuse to re
c-
ognize a bargaining representative or to withd
raw from ba
r-
gai
n
ing.  In this regard the Board held:
 
 
A 
decertification petition may be properly filed with the 
Board on the basis of a representation, evidenced 
by 
author
i-
zation cards or other signatures, that 
30 
percent of the unit 
employees desire such 
an election. On its face, the petition i
n-
dicates nothing more than the disaffection of a minority of 
unit employees. Absent evidence 
. . .
 
that a majority of the 
employees supported the petition, such a petition in no way 
reflects, or purports to reflect, 
the sentiment of the unit major
i-
ty.  
[
Dresser Industries, 
264 NLRB at 
1088.
]
 
 
Other than the decertification petition itself, Respondent o
f-
fered no evidence to justify its refusal to meet and bargain with 
the Union.  While Respondent withdrew its June 21, 
2011 r
e-
fusal to bargain the following day 
by 
offering to bargain during 
the week of June 
27, 
Respondent never repudiated its unlawful 
announcement, made on June 21 that it would not bargain with 
the Union until after the decertification election due to the
 
fact 
that the Union

s status had been questioned. 
Passavant Mem
o-
rial Area Hospital, 
237 
NLRB 
138, 138 (1978).
 
Respondent contends it was privileged to refuse to bargain 
with the Union on June 21, 2011
,
 
because it had a good
-
faith 
doubt that the Union cont
inued to represent a majority of its 
employees.  This argument is without merit.  No evidence was 
adduced tha
t Respondent entertained a good
-
faith doubt as to 
the Union

s continued majority support of the employees in the 
Gresham bargaining unit.  As the B
oard held in 
Dresser Indu
s-
tries, 
supra
, 
the mere filing of a decertification petition does not 
supply Re
spondent with a good
-
faith doubt
.
 
Moreover, contrary to Respondent

s argument, the mere a
t-
tempt to reschedule b
argaining after June 23, 

in the 
interest
 
of 
attempting to continue t
o build positive relations.

 
does not 
satisfy the requirements of
 
Passavant Memorial Area Hosp
i
tal
, 
supra
 
at 138

139
,
 
for in order to be effective the repudi
a
tion: 
 
 
[M]must be 

timely,

 

unambiguous,

 

specific in nature to 
the
 
coercive conduct,

 
and 

free from other proscribed illegal 
conduct.

 
Douglas Division, The Scott & Fetzer Company, 
228 NLRB 1016 (1977), and cases cited therein at 1024. Fu
r-
thermore, there must be adequate publication of the repudi
a-
tion to the employees i
nvolved and there must be no pr
o-
scribed conduct on the employer

s part after the publication. 
Pope Maintenance Corporation, 
228 NLRB 326. 340 (1977). 
And, finally, the Board has pointed out that such repudiation 
or disavowal of coercive conduct should give
 
assurances to 
employees that in the future their employer will not interfere 
with the exercise of their Section 7 rights. See 
Fashion Fair, 
Inc., et al.. 
159 NLRB 1435, 1444 (1966): 
Harrah

s 
Club, 
150 NLRB 1702,
 
1717 (1965).
 
 
In the instant case, the so c
alled repudiation was not free of 
other proscribed illegal conduct, including Respondent

s refusal 
to meet at reasonable times, its unilateral changes and as will be 
seen below its refusal to furnish information.  In addition R
e-
spondent

s 

repudiation

 
was
 
not published to its employees 
with assurances that in the future it would not interfere with the 
exercise of their Section 7 rights.
 
I find that in arb
itrarily cancelling the June 21

23 bargaining 
sessions without good cause, Respondent failed to bargain
 
in 
good faith by refusing to meet at reasonable times and places 
and violated 
Section 8(a)(5) of the Act as alleged.
 
e. The 
r
equests for 
i
nformation.
 
Complaint paragraph 9(a) alleges that on about August 23, 
2010
,
 
the Union requested that Respondent furni
sh it with step 
up raise sheets for the past 5 years and all related policies at the 
Gresham facility.
 
Complaint paragraph 9(b) alleges that on about August 31, 
October 14
,
 
and November
 
2,
 
2010
,
 
and January 25, March 15, 
18, 22
,
 
and April 17, 2011, the Uni
on requested that Respon
d-
ent furnish the Union with wage step up information at the 
Gresham facility.
 
Section
 
8(a)(5) of the Act mandates that employers must 
provide unions, upon request, with information which is rel
e-
vant for the purpose of contract negot
iations. 
 
NLRB v. Acme 
Industrial 
Co
., 
385 U.S. 
432, 
435

4
36
 
(
1967); 
Shoppers Food 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
221
 
 
Warehouse Corp., 
315 
NLRB 
258, 259
 
(1994). The Board has 
held that an employer is obligated to furnish a union info
r-
mation relevant and necessary to enable the union to carr
y out 
its statutory obligations as the employees

 
exclusive bargaining 
representative including information related to contract negoti
a-
tions. 
 
Day Automotive Group, 
348 NLRB 
1257, 1257, 1262 
(2006); 
Newcor Bay City Division, 
345 NLRB 
1229, 1237 
(2005).  
In
formation about bargaining unit employees

 
terms 
and conditions of employment is presumptively relevant. 
 
Bo
s-
ton Herald
-
Traveler Corp., 
110
 
NLRB 
2097 
(1954), 
enfd.
 
223 
F.2d 58 
(1st Cir. 
1955).
 
The record reflects that since August 23, 2010, the Union has 
r
epeatedly made requests for wage raise sheets Respondent 
used in giving drivers wage increases at the Gresham unit.   
Given Respondent

s failure to give step increases in 2010, this 
information was relevant to the Union in order to determine if 
Respondent 
had violated a past practice and for the purposes of 
collective bargaining.  
 
First Respondent contends that there is no evidence that such 
information exists.  This argument is refuted by its own wi
t-
ness, Gresham

s
 
manager
,
 
Jourdan
,
 
who admitted that 
ther
e is 
an annual wage scale at the Gresham facility stored on a co
m-
puter, with a hard copy maintained in Jourdan

s office.
 
Respondent next argues that what the Union requested was 
Respondent

s policies regarding step up pay increases and R
e-
spondent has no su
ch policies.  There is no doubt what the U
n-
ion requested o
n August 23, 2010, when Cory Blacksmith, the 
president of Union at the Gresham facility sent the letter
48
 
to 
Jourdan requesting: 
 
 
. . .  
the step up raise sheets
 
(emphasis added) that have been 
issu
ed to Payro
ll for the past 5 years (2004

2005 thru 2009

2010 school years) and all First Student Policy

s regarding 
this matter.
 
 
The wage sheets were never supplied.  This information was 
necessary and relevant to the Union in performing its duties as 
exc
lusive coll
ective
-
bargaining representative and since it r
e-
lates to wages it is presumptively relevant.  In failing to provide 
this information Respondent violated 
S
ection 8(a)(5) of the Act.
 
Complaint paragraphs 9(c) and (d) allege that on about Fe
b-
ruary 
8, April 7 and 17, 2011, the Union requested that R
e-
spondent furnish the Union with the current service contract 
between the Gresham School District and Respondent.
 
Respondent interjected the Gresham Revenue Agreement i
n-
to bargaining when it proposed on Fe
bruary 8, 2011
,
 
that the 
Gresham Revenue Agreement be incorporated into the parties

 
collec
tive
-
bargaining agreement.  The Union could not agree to 
such a proposal without reviewing the document since portions 
of the Revenue Agreement deal with discipline 
of bargaining 
unit employees.  Since the Revenue Agreement deals with di
s-
cipline it is presumptively relevant and must be produced.
 
Respondent

s contention that the Gresham Revenue Agre
e-
ment is proprietary information is not supported by the case 
law.  In 
Pennsylvania Power & Light Co.
, 301 NLRB 1104, 
1105

11
06 (1991)
,
 
the Board established a test for dealing with 
                                        
                  
 
48
 
GC Exh. 2.
 
an employer

s claimed confidential information
:
 
 
It is clear from the foregoing that in dealing with union r
e-
quests for relevant, but assertedly 
confidential information, 
the Board is required to balance a union

s need for the info
r-
mation against any 

legitimate and substantial

 
confidentiality 
interests established by the employer. The appropriate a
c-
commodation necessarily depends on the particula
r circu
m-
stances of each case. The party asserting confidentiality has 
the burden of proof. (footnote omitted) Legitimate and su
b-
stantial confidentiality and privacy claims will be upheld
 
(footnote omitted) but blanket claims of confidentiality will 
not.(fo
otnote omitted)  Further, a party refusing to supply i
n-
formation on confidentiality grounds has a duty to seek an a
c-
commodation. Thus, when a union is entitled to information 
concerning which an employer can legitimately claim a partial 
confidentiality int
erest, the employer must bargain toward an 
accommodation between the union

s information needs and 
the employer

s justified interests.
 
(F
ootnote omitted
.
)
 
 
In this case, Respondent has failed in its threshold obligation 
to establish that it has a confident
ial or proprietary interest in 
the Gresham Revenue Agreement.  Moreover, the record esta
b-
lishes that Respondent made no effort to bargain to an acco
m-
modation with the Union regarding the Revenue Agreement.  
Rather the evidence establishes that Respondent s
imply refused 
to provide the agreement to the Union.
 
Respondent

s contention that the Union could have obtained 
the requested information elsewhere, likewise fails.  The Board 
has held that an employer may not refuse to furnish relevant 
information to a un
ion on the grounds that the union has an 
alternative source or method of obtaining that information. 
Hospitality Care Center
, 307 NLRB 1131, 1135 (1992); 
Public 
Service Corp. of Colorado
, 301 NLRB 238 (1991); 
Washington 
Hospital Center
, 270 NLRB 396, 401 (
1984); 
Kroger Co.
, 226 
NLRB 512

514 (1976)
.
 
Respondent

s
 
contention that the management
-
rights clause 
was later withdrawn does not obviate the relevance of the do
c-
ument at the time of the demand.  No final agreement has been 
reached at this point and there
 
is nothing to prevent Respondent 
from r
enewing its previous management
-
rights language.  R
e-
spondent

s management
-
rights proposal that incorporated the 
Gresham Revenue Agreement was not withdrawn until April 
15, 2012.
49
  
 
Respondent

s argument that the refu
sal to furnish this info
r-
mation was somehow de minimus is likewise rejected in view 
of the plethora of other violations of the Act Respondent has 
committed.
 
Thus, Respondent refused to provide relevant information 
from February
 
8, 2011
,
 
and violated 
S
ectio
n 8(a)(5) of the Act 
as alleged.  
 
Complaint paragraph
s
 
9(e) and (f) allege that on about 
March 15, 22, April
 
7 and 17,
 
2011, the Union requested that 
Respondent furnish it with the current service contracts b
e-
tween Respondent and the Sandy and West Linn
-
W
ilsonville 
School Districts.
 
                                        
                  
 
49
 
Compare the language of GC Exh. 19 with GC Exh. 23.
 
 222
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Again Respondent interjected outside revenue agreements 
i
n
to bargaining when it
 
represented at the bargaining tab
le that 
its proposed management
-
rights language, incorporating its 
revenue agreement with the Gresham School Distr
ict, was r
e-
quired in all of its revenue contracts.  The Union wanted R
e-
spondent

s agreements with
 
the Sandy and West Linn
-
Wilsonville School Districts
 
to verify that assertion.
 
I have already rejected Respondent

s argument that these 
revenue agreements are
 
protected from disclosure to the Union 
because Respondent has failed to either establish that these 
revenue agreements are proprietary or that it bargained with the 
Union to reach some accommodation.  Moreover, the doc
u-
ments continue to be relevant until 
a final agreement has been 
reached.
 
Thus, Respondent refused to provide relevant information 
from March 15, 2011, and violated 
S
ection 8(a)(5) of the Act as 
alleged.  
 
Complaint paragraph 9(g) alleges that on about March 22, 
2011, the Union requested Respo
ndent furnish it the number 
employees in each of several job classifications in the Gresham 
facility.
 
The Union sought this information in order to enable it to 
make wage proposals for the different categories of employees.  
This information is presumptive
ly relevant as it relates to wages 
of bargaining unit employees.
 
Respondent contends that it provided the Union with this i
n-
formation.  Contrary to Respondent

s assertion, the list provi
d-
ed by Jourdan
50
 
did not contain the information requested by 
the Union
, i.e.,
 
the number of employees and their work hours 
per day in each category was not contained in Jourdan

s list nor 
could it be extrapolated from the list.  Nor was the information 
request vague or ambiguous in any manner.
 
By failing to provide the infor
mation regarding 
number 
of 
employees in each of several job classifications in the Gres
h
am 
facility since March 22, 2011, Respondent has violated 
S
ection 
8(a)(5) of the Act.
 
2. The 8(a)(1) 
a
llegations
 
Complaint paragraph 6(a) alleges that on August 25, 201
0
,
 
Respondent through its 
M
anager Jefferson, at the Lake Oswego 
facility told employees that they would not receive raises b
e-
cause it did not want to give raises during contract negotiations.
 
I have found that 
On August 25, 2010, driver Brian 
McLaughlin wa
s told by his supervisor, Lake Oswego 
M
anager 
Darryl Jefferson, that he would not get a pay raise because the 
parties were under contract negotiations.  
Jefferson admits that 
during these one
-
on
-
one meetings on August 
25 
he told every 
driver that there wou
ld be no pay increases 

until the negoti
a-
tions were done.

 
Similar statements have been previously found unlawful as a 
threat to  change the status quo in connection with this R
e-
spondent in 
First Student
, 341 NLRB 136, 141 (2004).  See 
also 
Covanta Energy 
Corp.
, 356 NLRB 
706, 714

716
 
(2011).
 
Respondent contends that the statements are lawful and 
truthful because Respondent cannot make unilateral changes 
while in bargaining.  Respondent is simply wrong in view of 
                                        
                  
 
50
 
GC Exh. 20.
 
the above analysis of 
Covanta Energy
 
and 
Ston
e Container.  
 
Jefferson

s August 25, 2010, statements to drivers 
that there 
would be no pay increases until the negotiations were done 
violated 
S
ection 8(a)(1) of the Act as alleged.
 
Complaint paragraph 6(b) alleges that on August 31, 2010
,
 
Respondent, th
rough Director of Human Resources Mingo, at 
the Lake Oswego facility told employees that they would not 
receive customary wage increases until contract negotiations 
were completed and that any raises would not be paid retroa
c-
tively if employees engaged in 
protected job actions such as a 
strike.
 
I have found that at a bargaining session on August 31, 2010, 
Mingo told Union 
R
epresentative Bonner, in the presence of 
bargaining unit employees, that there would be no raises while 
bargaining was ongoing but raise
s would be paid retroactively 
when the contract was signed.  However, Mingo added if the 
employee struck there would be no raises.  
 
Mingo

s statement that there would be no raises while ba
r-
gaining was ongoing violated 
S
ection 8(a)(1) of the Act.  
First 
St
udent
, supra; 
Covanta Energy Corp.
, supra.  Similarly, her 
statement that 
if the employee struck there would be no raises 
violated 
S
ection 8(a)(1) of the Act as threatening a reprisal for 
engaging in activity protected by 
S
ection 7 of the Act.
 
Respondent

s
 
contention that Mingo

s statements are de mi
n-
imus flies in the face of the multitude of other unfair labor pra
c-
tices that Respondent has committed and is rejected
 
Complaint paragraph 6(c) alleges that on October 15, 2010
,
 
Respondent, through 
M
anager Jeffe
rson, at the Lake Oswego 
facility told employees that monthly attendance bonuses would 
not be paid due to contract negotiations.
 
I have found Jefferson made these statements.  
 
An employer violates 
S
ection
 
8(a)(1) of the Act if it tells 
employees they will
 
lose a benefit because they are represented 
by a union. 
Goya Foods of Florida, 
347 NLRB 
1118, 1131 
(2006);
 
VOCA 
Corp., 
329 
NLRB 
591 (1999).  I find Jefferson

s 
statements violated 
S
ection 8(a)(1) of the Act as alleged.
 
Complaint paragraph 6(d) alleges tha
t on August 20, 2010
,
 
Respondent, through Jourdan, at the Gresham facility told e
m-
ployees they were not getting raises because of the Union.
 
Complaint paragraph 6(e) alleges that on August 24, 2010
,
 
Respondent, through Jourdan, at the Gresham facility told
 
e
m-
ployees that their wages were frozen during contract negoti
a-
tions with the Union.
 
There is no dis
pute that at an August 19, 2010
 
meeting of 
drivers at the Gresham facility prior to the start of the school 
year, Jourdan told employees that they were not 
going to get a 
pay raise due to the Union and settling on a committee in Ci
n-
cinnati.  Likewise on August 24, 2010, Jourdan told employee
 
Blacksmith that drivers would not be receiving a raise unless 
and until the parties reached a collective
-
bargaining agr
eement.  
 
As noted above, such statements violate 
S
ection 8(a)(1) of 
the Act.  I
 
conclude Jourdan

s statement to Blacksmith violated 
S
ection 8(a)(1) of the Act as alleged.
 
Complaint paragraph 6(f) alleges that on November 10, 
2010
,
 
Respondent by letter tol
d its employees at the
 
Gresham 
facility that only non
union participants in its Retirement Sa
v-
ings Plan would receive an employer matching contribution.
 
    
 
 
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
223
 
 
The November 
10, 
2010
 
letter
51
 
from Respondent

s 
p
res
i-
dent
,
 
Burtwistle
,
 
sent to Gresham u
nit drivers stat
es:
 
 
This letter is to inform you of important changes regarding the 
FirstGroup America, Inc. Retirement Savings Plan (the 

Plan

). I am pleased to announce that the Company has rei
n-
stated the employer matching contribution and has impl
e-
mented the contribu
tion retroactively to January 2010.
 
 
All 
non
-
union participants will receive an employer matching 
contribution of 
100% 
of the before tax savings contributions 
that the participant contributes to the 
Plan
.
 
 
As noted above, 
a
n employer violates 
S
ection
 
8(a)(
1) of the 
Act if it tells employees they will lose a benefit because they 
are represented by a union. 
 
Goya Foods of Florida, 
347 NLRB 
at 1131
;
 
VOCA 
Corp., 
supra
.  
 
In seeking to distinguish the above cases and 
Niagara Wires, 
Inc
., 240 NLRB 1326, 1327 (197
9), Respondent contends that 
it has not run afoul of the Board

s ruling, 

. . . that
 
the promu
l-
gation, maintenance, and publication of an employee benefit 
plan whose benefits are conditioned on the unrepresented status 
of the employees are themselves suffi
cient for findi
ng an 
8(a)(1) violation.

 
Respondent maintains that union employees were eligible to 
participate in its 
Retirement Savings Plan, but that they were 
ineligible to receive employer matching contributions.  I fail to 
see how this limitation on 
the benefits of employer matching 
contributions is not a limitation on employer pension benefits 
conditioned on unrepresented status.  In view of the numerous 
violations of 
S
ection
 
8(a)(1) and (5) of the Act, this violation 
cannot be viewed in isolation as
 
a de minimus violation. 
 
I find that Respondent, in limiting matching contributions to 
those in an unrepresented status violated 
S
ection 8(a)(1) of the 
Act.
 
C
ONCLUSIONS O
F 
L
AW
 
1. Respondent
,
 
First Student, Inc., is an employer engaged in 
commerce and in a
n industry affecting commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
 
2. Oregon School Employees Association is a labor organ
i-
z
a
tion within the meaning of Section 2(5) of the Act.
 
3. At all times since 
April 27, 2007, the Union has
 
be
en the 
exclusive collective
-
bargaining representative of the following 
unit of employees:
 
 
All full time and regular part time school bus operators and 
driver trainers employed by Respondent at its Molalla, Or
e-
gon, facility; but excluding all other employe
es, managers, 
technician in charge (mechanics), technicians (mechanics), 
clerical employees, and guards and supervisors as defined in 
the Act.
 
 
4. At all times since January 15, 2010, the Union was cert
i-
fied by the Board a
s the exclusive collective
-
bargain
ing repr
e-
sentative of employees in the following unit:
 
 
All full time and regular part time drivers employed out of  
Respondent

s Lake Oswego, Oregon facility; but excluding 
                                        
                  
 
51
 
GC Exh. 31.
 
all  mechanics/technicians, office clerical employees, profe
s-
sional employees, dis
patchers, guards and supervisors as d
e-
fined in the Act and all other employees.
 
 
5. At all times since June 18, 2010, the Union was certifi
ed 
as the exclusive collective
-
bargaining representative of e
m-
ployees in the following unit:
 
 
All full time and regul
ar part time bus drivers and driver trai
n-
ers at  Respondent

s Gresham
-
Barlow School District Loc
a-
tion; but excluding all other employees, including dispatchers, 
mechanic technicians, and guards, professional employees, 
and supervisors as defined in the Act
.
 
 
6. By engaging in the following conduct, the Respondent 
committed unfair labor practices in violation of Section 8(a)(1) 
of the Act:
 
a. On or about August 25, 2010, by telling its emplo
y
ees at 
the Lake Oswego facility that they would not be receiving ra
i
s-
es because Respondent did not want to give raises during co
n-
tract negotiations. 
 
b. On or about August 31, 2010, telling its employees at the 
Lake Oswego facility that they would not receive their custo
m-
ary wage increase until contract negotiations were 
completed 
and that any wage increase would not be paid retroactively if 
employees engaged in a strike.
 
c. On or about October 15, 2010, by telling its emplo
y
ees at 
the Lake Oswego facility that monthly attendance bonuses 
would not be paid due to contract n
egotiations.  
 
d. On or about August 20, 2010, by telling its emplo
y
ees at 
the Gresham facility that they were not getting wage increases 
because of the Union. 
 
e. On or about August 24, 2010, by telling its emplo
y
ees at 
the Gresham facility that their wag
es were frozen during co
n-
tract negotiations with the Union.
 
f. On or about November 10, 2010, by informing its emplo
y-
ees in the Gresham facility that only non
-
Union participants in 
its Retirement Savings Plan would receive an employer matc
h-
ing contribution
.
 
7. By engaging in the following conduct, the Respondent 
committed unfair labor practices in violation of Section 8(a)(5) 
and (1) of the Act:
 
a
.
 
Since on or about July 1, 2010, by cancelling annual step 
increases for its employees in the Molalla bargainin
g unit.  
 
b. Since about August 2010, by cancelling annual step i
n-
creases for its employees in the Lake Oswego and Gresham 
bargaining units.  
 
c. Since about October 15, 2010, by cancelling or delayed 
payment of monthly attendance bonuses to emplo
y
ees in t
he 
Lake Oswego bargaining unit. 
 
d. From December 2, 2010, through August 1, 2011, by r
e-
fusing to negotiate wages, benefits, and other ec
o
nomic matters 
in collective bargaining with the Union in the Gresham bargai
n-
ing unit until agreement was reached on al
l noneconomic i
s-
sues.
 
e. From between April 15, 2011, and August 1, 2011, by fai
l-
ing to meet at reasonable times and places for ba
r
gaining with 
the Union in the Gresham bargaining unit.
 
f. On about June 21, 2011, by unilaterally cancelling ba
r-
 224
 
                      
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
gai
n
ing meeti
ngs scheduled for June 21

23, 2011.
 
g. From August 23, 2010, through April 17, 2011, the Union 
made various demands for relevant information including R
e-
spondent

s step increases at its Gresham facility for the past 5 
years, Respondent

s service contracts 
with the Gresham, Sandy 
and West Linn
-
Wilsonville School Districts, and the number of 
employees in each of several job classifications in the Gresham 
bargaining unit.  The Respondent did not reply to any of these 
requests nor did not provide the requested 
information in a 
timely manner.
 
T
HE 
R
EMEDY
 
The Acting
General Counsel seeks the remedy of an exte
n-
sion of the certification year at the Gresham facility in which 
the Respondent is ordered to bargain with the Union upon r
e-
quest, in good faith for 

the period
 
required by

 
Mar
-
Jac Pou
l-
try Co., 
136 NLRB 785 (1962). 
 
The Board has long held that where there is a finding that an 
employer, after a union

s certification, has failed or refused to 
bargain in good faith with that union, the Board

s remedy ther
e-
fore ens
ures that the union has at least 1 year of good
-
faith 
bargaining during which its majority status cannot be que
s-
tioned. 
Mar
-
Jac Poultry, Inc.
, supra. The Board has also held 
that the certification year should be extended in cases in which 
the employer has 
engaged in pervasive and extensive illegal 
practices that commenced at the outset of bargaining. 
In re
 
Pratt
 
Towers, Inc., 
338 
NLRB 
61, 
74 (2002); 
F
rank Leta Ho
n-
da
, 321 NLRB 482 (1996).  
 
In this case on June 18, 2010, the Union was certifi
ed as the 
exclus
ive collective
-
bargaining representative of employees at 
Respondent

s Gresham facility.  Bargaining did not commence 
until January 6, 2011.  However, even prior to the commenc
e-
ment of bargaining, Respondent had embarked on a pervasive 
campaign of unfair la
bor practices which had as its object u
n-
dermining the Union

s support among its members by unilate
r-
ally ceasing wage step increases, matching pension contrib
u-
tions
,
 
and attendance bonuses.  In addition on 
November 2, 
2010, 
Respondent commenced
 
a stonewalli
ng of the Union

s 
efforts to obtain relevant information from Respondent in order 
to preclude the Union from engaging in meaningful collective 
bargaining.  Further on December 2, 2010, Respondent began a 
series of delays in bargaining that resulted in the 
cancellation of 
four bargaining sessions and the scheduling of only 11 sessions 
between December 2, 2010
,
 
and August 2, 2011.
 
The sessions that occurred from January 6, 2011
,
 
until A
u-
gust 2, 2011, were devoted entirely to Respondent

s unlawful 
insistence
 
u
pon bargaining first over non
economic subjects.  
 
I conclude that the Union is entitled to a period free from 
Respondent

s failure to bargain in good faith and I recommend 
that the certification year be extended for one year from the 
date that Respondent c
omplies with any Order issued by the 
Board.  
Mar
-
Jac Poultry Co., 
supra
;
 
In re
 
Pratt
 
To
w
ers, Inc., 
338 
NLRB 
supra at
 
74 (2002). 
 
The Respondent will be ordered to offer reinstatement to 
Rhandy Villanueva who it unlawfully terminated and make him 
whole for 
any wages or other rights and benefits he may have 
suffered as a result of the discrimination against him in accor
d-
ance with the formula set forth in 
F
.
 
W
.
 
Woolworth 
Co
.
, 90 
NLRB 289 (1950), with interest as provided for in 
New Hor
i-
zons for the Retarded, 
2
83 NLRB 1173 (1987)
,
 
and 
Jackson 
Kentucky River Medical Center, 
356 NLRB 6
 
(2010).
 
[
Recommended o
rder omitted from publication.]
 
 
 
 
 
